UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedApril3, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-183 THE HERSHEY COMPANY 100 Crystal A Drive Hershey, PA 17033 Registrant's telephone number:717-534-4200 State of Incorporation IRS Employer Identification No. Delaware 23-0691590 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $1 par value – 164,872,390 shares, as of April 22, 2011.Class B Common Stock, $1 par value – 60,632,467 shares, as of April 22, 2011. THE HERSHEY COMPANY INDEX Part I.Financial Information Page Number Item 1.Consolidated Financial Statements (Unaudited) 3 Consolidated Statements of Income Three months ended April3, 2011 and April4, 2010 3 Consolidated Balance Sheets April3, 2011 and December31, 2010 4 Consolidated Statements of Cash Flows Three months ended April3, 2011 and April4, 2010 5 Notes to Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Results of Operations and Financial Condition 18 Item 3.Quantitative and Qualitative Disclosures About Market Risk 22 Item 4.Controls and Procedures 23 Part II.Other Information Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6.Exhibits 24 -2- PART I - FINANCIAL INFORMATION Item 1.Consolidated Financial Statements (Unaudited) THE HERSHEY COMPANY CONSOLIDATED STATEMENTS OF INCOME (in thousands except per share amounts) For the Three Months Ended April 3, April 4, Net Sales $ $ Costs and Expenses: Cost of sales Selling, marketing and administrative Business realignment and impairment charges, net - Total costs and expenses Income before Interest and Income Taxes Interest expense, net Income before Income Taxes Provision for income taxes Net Income $ $ Earnings Per Share - Basic - Class B Common Stock $ $ Earnings Per Share - Diluted - Class B Common Stock $ $ Earnings Per Share - Basic - Common Stock $ $ Earnings Per Share - Diluted - Common Stock $ $ Average Shares Outstanding - Basic - Common Stock Average Shares Outstanding - Basic - Class B Common Stock Average Shares Outstanding - Diluted Cash Dividends Paid Per Share: Common Stock $ $ Class B Common Stock $ $ The accompanying notes are an integral part of these consolidated financial statements. -3- THE HERSHEY COMPANY CONSOLIDATED BALANCE SHEETS (in thousands of dollars) ASSETS April 3, December31, Current Assets: Cash and cash equivalents $ $ Accounts receivable - trade Inventories Deferred income taxes Prepaid expenses and other Total current assets Property, Plant and Equipment, at cost Less-accumulated depreciation and amortization ) ) Net property, plant and equipment Goodwill Other Intangibles Deferred Income Taxes Other Assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Accrued income taxes Short-term debt Current portion of long-term debt Total current liabilities Long-term Debt Other Long-term Liabilities Total liabilities Stockholders' Equity: The Hershey Company Stockholders’ Equity Preferred Stock, shares issued: none in 2011 and 2010 - - Common Stock, shares issued: 299,269,277 in 2011 and 299,195,325 in 2010 Class B Common Stock, shares issued: 60,632,467 in 2011 and 60,706,419 in 2010 Additional paid-in capital Retained earnings Treasury-Common Stock shares at cost: 134,509,270 in 2011 and 132,871,512 in 2010 ) ) Accumulated other comprehensive loss ) ) The Hershey Company stockholders’ equity Noncontrolling interests in subsidiaries Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated balance sheets. -4- THE HERSHEY COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of dollars) For the Three Months Ended April 3, April 4, Cash Flows Provided from (Used by) Operating Activities Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided from Operations: Depreciation and amortization Stock-based compensation expense, net of tax of $5,520 and $5,017, respectively Excess tax benefits from exercise of stock options ) ) Deferred income taxes ) Business realignment and impairment charges, net of tax of $3,594 - Contributions to pension plans ) ) Changes in assets and liabilities, net of effects from business acquisitions: Accounts receivable - trade ) ) Inventories Accounts payable Other assets and liabilities ) ) Net Cash Flows Provided from Operating Activities Cash Flows Provided from (Used by) Investing Activities Capital additions ) ) Capitalized software additions ) ) Proceeds from sales of property, plant and equipment Business acquisition ) - Net Cash Flows (Used by) Investing Activities ) ) Cash Flows Provided from (Used by) Financing Activities Net increase in short-term debt Repayment of long-term debt ) ) Cash dividends paid ) ) Exercise of stock options Excess tax benefits from exercise of stock options Repurchase of Common Stock ) ) Net Cash Flows (Used by) Financing Activities ) ) (Decrease) Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents, beginning of period Cash and Cash Equivalents, end of period $ $ Interest Paid $ $ Income Taxes Paid $ $ The accompanying notes are an integral part of these consolidated financial statements. -5- THE HERSHEY COMPANY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION Our unaudited consolidated financial statements provided in this report include the accounts of the Company and our majority-owned subsidiaries and entities in which we have a controlling financial interest after the elimination of intercompany accounts and transactions.We have a controlling financial interest if we own a majority of the outstanding voting common stock and the noncontrolling shareholders do not have substantive participating rights, or we have significant control over an entity through contractual or economic interests in which we are the primary beneficiary.We prepared these statements in accordance with the instructions to Form 10-Q.The financial statements were prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim reporting.These statements do not include all of the information and footnotes required by GAAP for complete financial statements. Our significant interim accounting policies include the recognition of a pro rata share of certain estimated annual amounts primarily for raw material purchase price variances, advertising expense, incentive compensation expenses and the effective income tax rate. We included all adjustments (consisting only of normal recurring accruals) which we believe were considered necessary for a fair presentation.We reclassified certain prior year amounts to conform to the 2011 presentation.Operating results for the three months ended April3, 2011 may not be indicative of the results that may be expected for the year ending December31, 2011, because of the seasonal effects of our business.For more information, refer to the consolidated financial statements and notes included in our 2010 Annual Report on Form 10-K. 2.BUSINESS ACQUISITION In February 2011, we acquired a 49% interest in Tri-US, Inc. of Boulder, Colorado,a company that manufactures, markets and sells nutritional beverages under the “mix1” brand name.We invested $5.8 million and are accounting for this investment using the equity method. We included results subsequent to the acquisition date in the consolidated financial statements.If we had included the results of the acquisition in the consolidated financial statements for each of the periods presented, the effect would not have been material. 3.NONCONTROLLING INTERESTS IN SUBSIDIARIES In May 2007, we entered into an agreement with Godrej Beverages and Foods, Ltd., one of India’s largest consumer goods, confectionery and food companies, to manufacture and distribute confectionery products, snacks and beverages across India.Under the agreement, we own a 51% controlling interest in Godrej Hershey Ltd.In January 2009, the Company contributed cash of approximately $8.7 million to Godrej Hershey Ltd. and owners of the noncontrolling interests in Godrej Hershey Ltd. contributed approximately $7.3 million.In June 2010, the Company and the noncontrolling interests executed a rights agreement with Godrej Hershey Ltd. in the form of unsecured compulsorily and fully convertible debentures.The Company contributed cash of approximately $11.1 million and the noncontrolling interests contributed $9.3 million associated with the rights agreement.The ownership interest percentages in Godrej Hershey Ltd. did not change significantly as a result of these contributions.The noncontrolling interests in Godrej Hershey Ltd. are included in the equity section of the Consolidated Balance Sheets. We also own a 51% controlling interest in Hershey do Brasil under a cooperative agreement with Pandurata Netherlands B.V. (“Bauducco”), a leading manufacturer of baked goods in Brazil whose primary brand is Bauducco.In September 2010, the Company contributed cash of approximately $1.0 million to Hershey do Brasil and Bauducco contributed approximately $0.9 million.The noncontrolling interest in Hershey do Brasil is included in the equity section of the Consolidated Balance Sheets. The decrease in noncontrolling interests in subsidiaries from $35.3 million as of December31, 2010 to $33.6 million as of April3, 2011 reflected the noncontrolling interests’ share of losses of these entities, partially offset by the impact of currency translation adjustments.The noncontrolling interests’ share of losses in subsidiaries increased income by $2.1 million for the three months ended April3, 2011 and by $3.7 million for the three months ended April4, 2010 and was included in selling, marketing and administrative expenses. -6- 4.STOCK COMPENSATION PLANS The Hershey Company Equity and Incentive Compensation Plan (“EICP”) is the plan under which grants using shares for compensation and incentive purposes are made.The following table summarizes our stock compensation costs: For the Three Months Ended April3, April4, In millions of dollars Total compensation amount charged against income for stock options, performance stock units (“PSUs”) and restricted stock units $ $ Total income tax benefit recognized in the Consolidated Statements of Income for share-based compensation $ 5.5 $ 5.0 The increase in share-based compensation for the first quarter of 2011 resulted from lower expected stock option forfeitures in 2011. We estimated the fair value of each stock option grant on the date of the grant using a Black-Scholes option-pricing model and the weighted-average assumptions set forth in the following table: For the Three Months Ended April 3, April 4, Dividend yields 2.7% 3.2% Expected volatility 22.6% 21.7% Risk-free interest rates 2.9% 3.1% Expected lives in years 6.6 6.5 Stock Options A summary of the status of our stock options as of April3, 2011, and the change during 2011 is presented below: For the Three Months Ended April3, 2011 Stock Options Shares Weighted-Average Exercise Price Weighted-Average Remaining Contractual Term Outstanding at beginning of the period 6.1 years Granted Exercised ) Forfeited ) Outstanding as of April3, 2011 6.3 years Options exercisable as of April3, 2011 5.0 years -7- For the Three Months Ended April 3, April 4, Weighted-average fair value of options granted (per share) $ 9.95 $ 6.84 Intrinsic value of options exercised (in millions of dollars) $ 26.5 $ 4.4 As of April3, 2011, the aggregate intrinsic value of options outstanding was $204.4million and the aggregate intrinsic value of options exercisable was $117.8million. As of April3, 2011, there was $34.3million of total unrecognized compensation cost related to non-vested stock option compensation arrangements granted under our stock option plans.That cost is expected to be recognized over a weighted-average period of 3.0years. Performance Stock Units and Restricted Stock Units A summary of the status of our performance stock units and restricted stock units as of April3, 2011, and the change during 2011 is presented below: Performance Stock Units and Restricted Stock Units For the Three Months Ended April 3, 2011 Weighted-average grant date fair value for equity awards or market value for liability awards Outstanding at beginning of year Granted 406,814 Performance assumption change 63,277 Vested (620,818) Forfeited (2,183) Outstanding as of April3, 2011 As of April3, 2011, there was $45.9 million of unrecognized compensation cost relating to non-vested performance stock units and restricted stock units.We expect to recognize that cost over a weighted-average period of 2.4 years. For the Three Months Ended April 3, April 4, Intrinsic value of share-based liabilities paid, combined with the fair value of shares vested (in millions of dollars) $ 32.0 $ 10.4 The higher amount in 2011 was primarily due to the higher performance attainment percentage associated with the performance stock unit awards vesting in 2011 compared with 2010. Deferred performance stock units, deferred restricted stock units, and directors’ fees and accumulated dividend amounts representing deferred stock units totaled 539,805 units as of April3, 2011.Each unit is equivalent to one share of the Company’s Common Stock. No stock appreciation rights were outstanding as of April3, 2011. For more information on our stock compensation plans, refer to the consolidated financial statements and notes included in our 2010 Annual Report on Form 10-K and our proxy statement for the 2011 annual meeting of stockholders. -8- 5.INTEREST EXPENSE Net interest expense consisted of the following: For the Three Months Ended April 3, April4, In thousands of dollars Interest expense $ $ Interest income ) ) Capitalized interest ) ) Interest expense, net $ $ 6.BUSINESS REALIGNMENT INITIATIVES In June 2010, we announced Project Next Century (the “Next Century program”) as part of our ongoing efforts to create an advantaged supply chain and competitive cost structure.As part of the program, production will transition from the Company's century-old facility at 19 East Chocolate Avenue in Hershey, Pennsylvania, to a planned expansion of the West Hershey facility, which was built in 1992.Production from the 19 East Chocolate Avenue plant, as well as a portion of the workforce, will be relocated to the West Hershey facility.This change is expected to result in the reduction of approximately 500 to 600 jobs at the two facilities as investments in technology and automation result in enhanced efficiency. We estimate that the Next Century program will incur pre-tax charges and non-recurring project implementation costs of $140 million to $170 million over three years, of which $53.9 million was recorded in 2010.This estimate includes $120 million to $150 million in pre-tax business realignment and impairment charges and approximately $20 million in project implementation and start-up costs. A charge of $6.9 million was recorded in cost of sales during the first quarter of 2011 related primarily to the accelerated depreciation of fixed assets over a reduced estimated remaining useful life and start-up costs associated with the Next Century program.A charge of $1.0 million recorded in selling, marketing and administrative expenses in the first quarter of 2011 related primarily to project administration for the Next Century program.Plant closure expenses of $.9 million were recorded in the first quarter of 2011 primarily related to costs associated with the relocation of production lines.Employee separation costs of $.9 million for the Next Century program in the first quarter of 2011 were related to expected voluntary and involuntary terminations. Certain former manufacturing facilities with a carrying value of $11.9 million were being held for sale as of April3, 2011.The fair value of these facilities was estimated based on expected sales proceeds. The April 3, 2011 liability balance relating to the Next Century program was $33.4 million primarily for estimated employee separation costs which were recorded in 2010 and 2011 and will be paid principally in 2012 and 2013 as production transitions to the West Hershey facility.During the first three months of 2011, we made payments against the liabilities recorded for the Next Century program of $.4 million related to employee separation and project administration costs. -9- 7.EARNINGS PER SHARE We compute Basic and Diluted Earnings Per Share based on the weighted-average number of shares of the Common Stock and the Class B Common Stock outstanding as follows: For the Three Months Ended April 3, April 4, In thousands except per share amounts Net income $ $ Weighted-average shares - Basic Common Stock Class B Common Stock Total weighted-average shares - Basic Effect of dilutive securities: Employee stock options Performance and restricted stock units Weighted-average shares - Diluted Earnings Per Share - Basic Class B Common Stock $ $ Common Stock $ $ Earnings Per Share - Diluted Class B Common Stock $ $ Common Stock $ $ The Class B Common Stock is convertible into Common Stock on a share for share basis at any time.The calculation of earnings per share-diluted for the Class B Common Stock was performed using the two-class method and the calculation of earnings per share-diluted for the Common Stock was performed using the if-converted method. For the three-month period ended April3, 2011, 6.9 million stock options were not included in the diluted earnings per share calculation because the effect would have been antidilutive.In the first quarter of 2010, 8.7million stock options were not included in the diluted earnings per share calculation because the effect would have been antidilutive. 8.DERIVATIVE INSTRUMENTS AND HEDGING ACTIVITIES We account for derivative instruments in accordance with Financial Accounting Standards Board accounting standards which require us to recognize all derivative instruments at fair value.We classify derivatives as assets or liabilities on the balance sheet.As of April3, 2011 and December31, 2010, all of our derivative instruments were classified as cash flow hedges. The fair value of derivative instruments in the Consolidated Balance Sheet as of April3, 2011 was as follows: Balance Sheet Caption Interest Rate Swap Agreements Foreign Exchange Forward Contracts and Options Commodities Futures and Options Contracts In thousands of dollars Prepaid expense and other current assets $
